Citation Nr: 0906467	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for left ankle 
disorder with postoperative scar, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO assigned a 10 
percent rating for the Veteran's service-connected left ankle 
disability, effective from April 2003.  The Veteran disagreed 
in January 2004, maintaining that he was entitled to a 30 
percent rating.


FINDING OF FACT

The Veteran's left ankle disorder is manifested by complaints 
of giving way and findings of moderate limitation of ankle 
motion with pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ankle disorder with postoperative scar have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code (DC) 5271, 4.118, Diagnostic Code 7804 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in May 2003, prior to the 
initial RO decision that assigned a 10 percent rating in July 
2003.  The letter informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

The Board acknowledges that the July 2003 VCAA letter sent to 
the Veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.

An additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in June 2008, and the 
case was readjudicated in a November 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the July 2003 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic code provided in the January 2005 
statement of the case.  Thus, given the July 2003, January 
2005, and June 2008 VA correspondence, the Veteran is 
expected to have understood what was needed to support his 
claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA joints examination in December 2004, the Veteran 
indicated that there were times when he could not do his 
duties as a mechanic, and at the time of his October 2008 
examination, he stated that he continued to have pain and 
"giving way" episodes, causing reduced mobility.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, VA and private treatment 
records.  The Veteran was also afforded multiple VA 
examinations to support his increased rating claim, and 
neither the Veteran nor his representative has argued that 
the most recent VA examinations are inadequate for rating 
purposes.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Entitlement to a Rating in Excess of 10 percent for a 
Left Ankle Disorder with Postoperative Scar

Service connection for a left ankle disorder with 
postoperative scar was granted by a July 1967 rating 
decision, at which time a noncompensable rating was assigned 
under Diagnostic Code 5271, effective from June 1967.  
Thereafter, the July 2003 rating decision increased the 
rating for this disability to 10 percent, effective from 
April 2003.

June 2003 VA joints examination revealed that the Veteran 
reported left ankle pain but no swelling or locking.  It 
would also occasionally give way and he reported some 
fatigability and lack of endurance.  He denied any symptoms 
of inflammatory arthritis, or the use of braces, canes, or 
crutches.  Physical examination did not reveal any limp, 
swelling, or deformity of either ankle.  There was no pain 
with palpation.  The range of motion was full, but there was 
some mild crepitus bilaterally.  There was also some 
increasing pain with repetition of plantar flexion and 
dorsiflexion.  X-rays of the left ankle/foot revealed normal 
findings.  The diagnosis was left ankle arthralgia.  

In a private medical statement, dated in November 2003, Dr. 
Marvin Vickers indicated that the Veteran had been seen in 
his office for pain associated with climbing stairs that was 
apparently interfering with his work.  The Veteran reported 
increasing pain over the last few years when using stairs.  
Evaluation with Dr. Vickers revealed negative diagnostic 
results.  Dr. Vickers believed that most of the Veteran's 
pain was probably associated with scarring and fibrosis in 
this area from the strain and in-service surgery.  

VA joints examination in December 2004 revealed that the 
Veteran complained of continued left ankle pain that required 
pain medication a couple of times per month.  There also 
continued to be some giving way sensation but no locking or 
swelling.  He did not use a brace or cane.  There were days 
when he was unable to do his duties as a mechanic because of 
his left ankle.  He also complained of some decreased motion.  
Physical examination revealed a 9 centimeter (cm) scar that 
was hypopigmented without adhesion or significant 
subcutaneous tissue or muscle loss that extended from the 
anterior aspect just about the lateral malleolus at its most 
distal end, proximally, to the lower left on the lateral 
aspect.  This 9 cm scar was nontender to palpate.  There was 
tenderness not on the scar itself but about the lateral 
malleolus, however, and the range of motion was somewhat 
limited on the left with dorsiflexion at approximately 15 
degrees and plantar flexion, approximately 40 degrees.  There 
was no crepitance with these maneuvers but there was pain at 
the maximal point of motion.  There was no varus or valgus 
angulation of the os calcis in relationship to the long axis 
of the tibia and fibula.  The diagnosis was status post 
severe strain of the left ankle with surgery in 1965, and 
reduction n range of left ankle motion related to probable 
fibrosis and scar secondary to surgery.

In a private medical statement, dated in November 2003, Dr. 
Marvin Vickers indicated that plantar and dorsal flexion of 
the left ankle was limited when compared with the right.  At 
this time, he did not feel that surgery was necessary nor 
that surgery would actually help the ankle since it would 
probably just create more fibrosis.  Since the pain had been 
progressing over the past few years, he suspected that it 
would continue to do so.  The Veteran was presently taking 
Bextra for pain with some relief, but there was continued 
stiffness.  

A VA treatment record from April 2004 reflects an assessment 
that included degenerative joint disease (DJD) of the left 
ankle without benefit of x-rays.  In December 2004, it was 
noted that the Veteran was seeking a refill of his medication 
for arthritis.  In February 2005, the assessment included 
chronic foot pain.  In September 2005, the assessment 
included foot pain, and the veteran was to continue with his 
non-steroidal anti-inflammatory drugs (NSAIDs).  In March 
2006, the Veteran complained of chronic pain in his left 
ankle.  In July 2007 and February 2008, the assessments 
included chronic foot pain.  In August 2008, the Veteran's 
problem list was noted to include pain in the joint involving 
ankle and foot.  

VA joints examination in September 2008 revealed that 
following service, the veteran continued to have left ankle 
pain and weakness and giving way episodes.  He was, however, 
able to complete a career as a lock operator/mechanic and 
retire from the National Guard.  He did not seek medical 
attention for this problem until 2004.  The Veteran continued 
to complain of pain and giving way episodes that reportedly 
reduced his mobility.  The examiner did not note a history of 
any constitutional symptoms of arthritis.  The veteran was 
able to stand 15-30 minutes and walk more than 1/4 mile but 
less than 1 mile.  There was no report of deformity or 
instability, but there were reported symptoms of giving way 
and weakness.  Plantar flexion was from 0 to 38 degrees, 
actively, and from 0 to 40 degrees, passively, with plantar 
flexion on repetitive use reduced to 34 degrees.  
Dorsiflexion was from 0 to 18 degrees, actively and 
passively, with dorsiflexion on repetitive use further 
reduced to 15 degrees.  The examiner also noted a healed 
surgical scar on the left lateral malleolus.  Magnetic 
resonance imaging (MRI) revealed minimal joint fluid and mild 
peritendinitis of the flexor digitorum longus.  X-rays of the 
left ankle were interpreted to reveal normal findings and a 
small spur at the insertion of the Achilles tendon.  The 
overall diagnosis included tendinitis, left ankle, small 
posterior tibio-talar effusion, internal recurrent 
derangement of the left ankle, status post operative surgical 
repair of internal derangement of the left ankle.  The 
examiner stated that the ankle had a moderate affect on the 
Veteran's ability to do chores and exercise, a mild affective 
on shopping and recreation, a severe affect on sports, and no 
affect on traveling, feeding, bathing, dressing, toileting, 
and grooming.  The examiner did not find that pain 
significantly limited the Veteran's functional ability during 
flare-ups, noting that he had been able to complete a career 
with the National Guard and as a mechanic, which involved a 
significant physical requirement.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's 
disability remained constant with respect to the applicable 
schedular criteria.

The Veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, which evaluates limitation of 
motion in the ankle.  Under this diagnostic code, moderate 
limitation of ankle motion warrants a 10 percent rating, 
while marked limitation of motion warrants a 20 percent 
rating.  The schedule of ratings does not define the terms 
"slight," "moderate," and "severe;" rather than applying a 
mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).  However, the 
Board notes that the average normal range of motion in the 
ankle is 0 to 20 degrees of ankle dorsiflexion and 0 to 45 
degrees of ankle plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
evaluation in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a full review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent for 
orthopedic residuals of the veteran's left ankle disorder.  
The schedular rating criteria provide for a 10 percent rating 
for moderate limitation of motion of the ankle; a higher 
rating is not warranted unless there is marked limitation of 
motion of the ankle. The evidence from the VA joint 
examinations in December 2004 and October 2008 reveals that 
dorsiflexion was limited to 15 and 18 degrees, respectively, 
with pain, and that plantar flexion was limited to 40 and 38 
degrees, respectively, with pain (prior examination in June 
2003 revealed full range of ankle motion).  See 38 C.F.R. § 
4.71a, Plate II (as noted above, average normal range of 
motion in the ankle is 0 to 20 degrees of dorsiflexion and 0 
to 45 degrees of plantar flexion).  Even assuming the 
greatest limitation of dorsiflexion to 15 degrees and 
greatest limitation of plantar flexion of 34 degrees based on 
repetitive use, limitation of dorsiflexion by 5 degrees and 
plantar flexion by 11 degrees is not considered by the Board 
to constitute marked limitation of left ankle motion, and 
because this is the most significant limitation exhibited on 
examination, the Veteran is not entitled to a rating in 
excess of 10 percent for limitation of motion.  Further, 
since there is no additional limitation of motion that is not 
compensated by the current 10 percent rating for this period, 
the Veteran is not entitled to a higher rating for pain 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's 
holding in DeLuca.

The Board has also considered whether the Veteran is entitled 
to an increased disability rating for any period under other 
applicable codes.  Diagnostic Codes 5270 and 5272 contemplate 
ankylosis of the ankle and subastragalur or tarsal joints, 
respectively.  However, given the range of motion findings 
cited above, the record is devoid of any evidence of 
ankylosis of the ankle, subastragalur joint, or tarsal joint 
such as to implicate DC 5270 or 5272.  In this regard, the 
Board highlights that the Court, citing Dorland's Illustrated 
Medical Dictionary (28th ed. 1994), has repeatedly recognized 
that, at least for VA compensation purposes, ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury or surgical procedure."  See Colayong v. 
West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Similarly, the evidence of record is 
devoid of any evidence of malunion of the os cacis or 
astragalus, or of astragalectomy, and as such, an increased 
rating for any period under DC 5273 or 5274 is also not 
warranted.

The Board further notes that the Veteran's 
arthritis/tendonitis would also not help the Veteran's claim 
since these conditions are also rated based on limited 
motion.  In addition, the veteran's 9 cm surgical scar has 
not been shown to be painful on examination or otherwise 
manifested by symptoms that would warrant a separate 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, and 7804 (2008).

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 10 percent for the Veteran's left ankle disorder at 
any time during the pertinent time frame on appeal.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
left ankle disorder primarily consist of the subjective 
sensation of giving way and moderate limitation of motion 
with pain on functional use.  Such impairment is contemplated 
by the applicable rating criteria.  The rating criteria 
reasonably describe the Veteran's disabilities.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
ankle disorder with postoperative scar is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


